Citation Nr: 0839970	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-24 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Whether the veteran submitted a timely notice of disagreement 
(NOD) to a decision which denied an extension of the 
delimiting date beyond February 1, 2003, for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to 
January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the RO, which denied the 
veteran's claim for an extension of the delimiting date 
beyond February 1, 2003, for educational assistance benefits 
under Chapter 30, Title 38, United States Code (Montgomery GI 
Bill).

In May 2008, the veteran and his spouse testified at a 
videoconference hearing before the undersigned Acting 
Veteran's Law Judge.  A transcript of these proceedings has 
been associated with the record.


FINDINGS OF FACT

1.  The veteran served on active duty from October 1972 to 
January 1993; his basic delimiting period for receiving 
Chapter 30 educational assistance benefits expired on 
February 1, 2003.

2.  The veteran was notified of the RO's denial of an 
extension of the delimiting date by a letter dated June 2, 
2003, which was sent to his last address of record in Santa 
Clara, California.  Enclosed with the letter was a copy of 
"Notice of Procedural and Appellate Rights" that indicated 
the veteran had one year from the date of the letter to 
appeal the decision.

3.  The veteran did not respond to the June 2003 notice 
within one year; the RO received his NOD with the denial of 
an extension of the delimiting date beyond February 1, 2003, 
for educational assistance benefits under Chapter 30, in 
October 2005.  




CONCLUSION OF LAW

The veteran did not timely submit an NOD with the June 2003 
decision letter, which denied an extension of the delimiting 
date beyond February 1, 2003, for receiving Chapter 30 
educational assistance benefits, and the Board does not have 
jurisdiction to review the merits of an appeal challenging 
that decision letter.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 
2002); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

However, the Board finds that, as explained below, the law, 
and not the evidence, is dispositive in this case.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where the law, and not the underlying facts or 
development of the facts are dispositive in a matter, the 
VCAA can have no effect on the appeal.   See Manning v. 
Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 14 Vet. 
App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2002) (VCAA not applicable where law, not factual 
evidence, is dispositive); see also VAOPGCPREC 5-2004 (June 
23, 2004). Therefore, the Board finds that no further action 
is necessary under the VCAA in this case and the case is 
ready for appellate review.  



II.  Analysis.

An educational assistance program for certain veterans and 
service members is established for the purpose as stated in 
38 U.S.C. § 3001.  38 C.F.R. § 21.7000.

Except as provided in paragraph (b) and in Sec. 21.7051, VA 
will not provide basic educational assistance or supplemental 
educational assistance to a veteran or service member beyond 
10 years from the later of the date of the veteran's last 
discharge or release from a period of active duty of 90 days 
or more of continuous service.  38 C.F.R. § 21.7050(a).

The delimiting period of eligibility for Chapter 30 benefits 
may be extended if the veteran was prevented from initiating 
or completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from his willful 
misconduct.  The VA will not consider the disabling effects 
of chronic alcoholism to be the result of willful misconduct.  
It must be clearly established by medical evidence that such 
a program of education was medically infeasible.  The VA will 
not consider a veteran who is disabled for a period of 30 
days or less as having been prevented from initiating or 
completing a chosen program, unless the evidence establishes 
that the veteran was prevented from enrolling or reenrolling 
in the chosen program or was forced to discontinue 
attendance, because of the short disability.  38 U.S.C.A. § 
3031(d); 38 C.F.R. § 21.7051(a).

In addition, 38 C.F.R. § 21.1032 (b) provides that if a 
claimant's claim is incomplete, VA will notify the claimant 
of the evidence necessary to complete the claim.  Unless 
payment of educational assistance is permitted by paragraph 
(e) of this section (extension for good cause), if the 
evidence is not received within one year from the date of 
such notice notification, VA will not pay educational 
assistance by reason of that claim.  38 C.F.R. § 21.1032(b).

VA must receive a claim for an extended period of eligibility 
by (i) one year from the date on which the veteran's original 
period of eligibility ended, or (ii) one year from the date 
on which the veteran's physical or mental disability no 
longer prevented him or her from beginning or resuming a 
chosen program of education.  38 C.F.R. § 21.1032(c).

An appeal to the Board consists of a timely filed NOD in 
writing and, after a statement of the case (SOC) has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.201 (2002-2008).  An NOD is a written 
communication filed with the agency of original jurisdiction 
that, among other things, expresses dissatisfaction or 
disagreement with an adjudicative determination and a desire 
to contest the result.  38 C.F.R. § 20.201 (2002-2008).  An 
NOD may be filed by the claimant or by his representative.  
38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. § 20.301(a) 
(2002).

The time limit for the filing of an NOD is governed by Rule 
302 at 38 C.F.R. § 20.302(a) (2002-2008), which provides, in 
pertinent part, that:

[A] claimant, or his or her 
representative, must file a Notice of 
Disagreement with a determination by the 
agency of original jurisdiction within 
one year from the date that that agency 
mails notice of the determination to him 
or her. Otherwise, that determination 
will become final.  The date of mailing 
the letter of notification of the 
determination will be presumed to be the 
same as the date of that letter for 
purposes of determining whether an appeal 
has been timely filed.

See also 38 U.S.C.A. § 7105 (West 2002).

In this case, the record indicates that the veteran served on 
active duty from October 1972 through January 1993.  As such, 
the veteran's delimiting period for use of his education 
assistance benefits under Chapter 30 expired on February 1, 
2003, 10 years after the date of his separation from active 
military service on January 31, 2003.

In April 2001, the RO received the veteran's request for an 
extension of his educational assistance benefit period.  He 
explained that, due to his medical problems, he would not be 
able to complete his education in time.  Additional 
statements and medical evidence relevant to the veteran's 
claim was received by the RO in March 2003.  Because the 
evidence was incomplete, the RO sent a letter to the veteran 
dated May 2, 2003 to his address in the Philippines.  This 
letter requested additional information that the RO needed in 
order to be able to make a decision on the claim.  The letter 
also informed the veteran that he had 30 days to send the 
necessary information, and that information sent after 30 
days would not be considered unless good cause was shown why 
the information could not have been sent earlier.  

In testimony before the Board and statements submitted by the 
veteran, the veteran and his spouse stated that they lived in 
Santa Clara, California in 2003 and did not receive the May 
2003 letter until June 5, 2003.  

Subsequently, in a decision letter dated June 2, 2003 sent to 
the veteran's Santa Clara address, the RO denied the 
veteran's claim for an extension of the delimiting date 
beyond February 1, 2003, for educational assistance benefits.  
This letter reiterated what was requested in the May 2003 
letter and stated that, if the veteran wished to reopen the 
claim, he could send the information or evidence requested.  
The RO letter also stated that, if the evidence established 
that the veteran was eligible, but VA did not receive the 
evidence by May 4, 2004 (one year from the request for 
additional information), VA could not pay benefits for any 
period earlier than the date of receipt of the evidence.  
Finally, the RO indicated that VA may extend the time limit 
if the veteran showed good cause why he could not meet it.  
Enclosed with the letter was a copy of "Notice of Procedural 
and Appellate Rights" that indicated the veteran had one 
year from the date of the letter to appeal the decision.

The veteran did not submit any additional medical or other 
evidence prior to May 4, 2004.  On October 12, 2005, the RO 
received a VA Form 21-4138 dated June 10, 2003, along with 
additional medical evidence, from the veteran in which he 
disagreed with the June 2003 denial of the extension of the 
delimiting date for his educational assistance benefits.  

In a decision letter, issued in January 2006, the RO informed 
the veteran that VA had received his NOD on October 12, 2005.  
The RO noted that, in the October 2005 NOD, the veteran 
stated that he disagreed with the RO's decision to deny his 
request for an extension of his delimiting dated because he 
failed to provide the requested evidence.  The RO informed 
the veteran that he had a year from the date of the June 2, 
2003 letter to appeal the decision and that the RO could not 
accept his NOD because the RO's action became final on June 
2, 2004.  The RO provided the veteran information and notice 
on how to appeal that determination.

In February 2006, the RO received a letter from the veteran, 
appealing the RO's decision not to accept his original NOD 
received on October 12, 2005 as timely.  In June 2006, the RO 
issued an SOC, and the veteran submitted a timely substantive 
appeal in July 2006 as to the timeliness of the October 2005 
NOD.

Based on the foregoing, the Board must deny the veteran's 
claim.  Although the Board is sympathetic to the veteran's 
situation, we must apply the governing laws and regulations 
to the established facts.  

In this case, there is no evidence of record that the June 
2003 denial letter was misdirected and not sent to the 
veteran's last-known address of record in Santa Clara.  The 
both the veteran and his wife testified that they were living 
in Santa Clara at that address in June 2003.  Given the date 
of mailing of the notification letter of June 2, 2003, the 
veteran had until June 2, 2004 (the end of the one-year 
period that began on the day the RO mailed the denial letter) 
to file an NOD concerning his disagreement with the denial of 
an extension of his delimiting date beyond February 1, 2003, 
for educational assistance benefits.  See 38 C.F.R. 
§§ 20.302. 20.305 (2002-2008).  Nevertheless, the record 
reflects that the earliest communication that may be 
construed as demonstrating an expressed dissatisfaction or 
disagreement with the June 2003 decision letter denying an 
extension of the veteran's delimiting date beyond February 1, 
2003, for educational assistance benefits, is an NOD received 
by the RO from the veteran on October 12, 2005.  Applying the 
provisions of 38 C.F.R. § 20.302, that NOD, submitted more 
than one year after the RO's issuance of its decision letter 
was not timely.  

Consequently, it is found that the appeal regarding 
timeliness of filing must be denied.  Absent a timely NOD, 
the Board is without jurisdiction to adjudicate the claim of 
whether an extension of Chapter 30 educational benefits, 
beyond the delimiting date of February 1, 2003, is warranted.  
Based on the uncontested facts in the record, the Board finds 
that the law and regulations are controlling.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An NOD with respect to a June 2003 decision letter, denying 
an extension of the delimiting date beyond February 1, 2003, 
for educational assistance benefits under Chapter 30, was not 
timely filed; the appeal is denied. 




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


